DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 19, 2019 (two IDSs with this date), January 10, 2020, April 6, 2020 and January 4, 2021 are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
	-Claim 10 recites the limitation “one or processors”, while applicant likely intended to write “one or more processors”.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:



	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With regard to Claims 1 and 11,
	The limitations of “identifying … a first electronic activity to process…”, “assigning … a tag…”, “determining … a confidence score”, “identifying … a second electronic activity process…” and “updating … the confidence score…”, as drafted, are processes that, under their broadest reasonable interpretations cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the “by a processor” language, “identifying” in the context of this claim could encompass a user manually identifying a first electronic activity and node profiles linked to those activities. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The judicial exception is not integration into a practical application. The processor recited in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further, the maintaining and accessing steps are mere insignificant extrasolution activity that does 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the mental steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. Further, the “maintaining” and “accessing” steps are mere insignificant extrasolution activity which amount to mere data gathering and do not amount to significantly more. The claims thus are not patent eligible.

With regard to the dependent claims,
	The dependent claims all further add additional mental steps or merely elaborate on mental steps from the independent claims. No additional elements are presented and thus the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 112
Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 19 recite the limitation “the electronic activity” at line 6 of each claim. Various electronic activities had previously been recited and designated by ordinal number, e.g. “first”, “second”. The claim limitation is indefinite as it is now, as it cannot be determined which of the multiple activities is intended to be recited through the imprecisely phrased limitation “the electronic activity”. For the purposes of examination, the electronic activity will be interpreted as being intended to read “the second electronic activity”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.









Claims 1-2, 5-9, 11-12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2017/0206276 to Gill.

	With regard to independent claim 1,
	Gill teaches a method comprising: 
	maintaining, by one or more processors (Gill: ¶0010 – computer processor implements taught instructions), a plurality of node profiles corresponding to a plurality of unique entities, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair of the node profile associated with a corresponding field and a node field value (Gill: ¶0010 – nodes represent users, i.e. entities. See ¶¶0027-0030 – similarity scores are based upon entities’ respective attributes’ values, e.g. day of week or time of day of a physical location would be an example of an attribute, while, e.g. “Tuesday” or “afternoon” would be examples of associated values. See also ¶0007 – the present invention relates to calculating similarity between vectors of entities’ attributes.); 
	accessing, by the one or more processors, a plurality of electronic activities transmitted or received via electronic accounts associated with one or more data source providers (Gill: ¶0048 – accounts’ of users, i.e. entities, role in gathering activity data. See also above citations.), the one or more processors configured to update the plurality of node profiles using the plurality of electronic activities (Gill: ¶0047 – updates to activities received cause context graph updates. See ¶0041 – receiving real time updates relating to user activities. See also ¶0028 – ; 
	identifying, by the one or more processors, a first electronic activity to process, the first electronic activity determined to be linked to a first node profile and a second node profile of the plurality of node profiles (Gill: Fig. 2 shows users 1 and 2 linked to activity relating to a helmet and users 2 and 3 as linked to activity relating to a Shimano chain, as discussed at ¶0034. See ¶¶0027-0030 – discussion relating to online activity including purchasing activity and other activity. See also above citations.); 
	assigning, by the one or more processors, a tag to the first electronic activity based on the data included in the electronic activity (Gill: Fig. 2 shows users 1 and 2 linked to activity relating to a helmet, as discussed at ¶0034. See ¶¶0027-0030 – discussion relating to online activity including purchasing activity and other activity. See also above citations.); 
	determining, by the one or more processors, a confidence score of the tag based on the data included in the first electronic activity (Gill: ¶0028 – attribute/category affinity level may be determined by a statistical function relating to activity data. See also above citations.);
	identifying, by the one or more processors, a second electronic activity to process, the second electronic activity determined to be linked to at least one of the first node profile or the second node profile, the second electronic activity transmitted subsequent to the first electronic activity (Gill: ¶0050 – additional electronic activity received causes updates to be performed to the graph representation ; and 
	updating, by the one or more processors, the confidence score of the tag assigned to the first electronic activity responsive to parsing the second electronic activity. (Gill: ¶0050 – additional electronic activity received causes updates to be performed to the graph representation relating to taste(s) where the mountain bike category score of associated node(s), i.e. “node profile(s)”, is updated based upon the received activity data. See ¶0047 – updates to graph structures are shown in figs. 7 and 8. See also above citations.)

	With regard to dependent claim 2, which depends upon independent claim 1,
	Gill teaches the method of claim 1, further comprising: 
	determining, by the one or more processors, a relationship between a sender of the electronic activity and at least one recipient of the one or more recipients of the electronic activity using the node profiles of the sender and the at least one recipient included in the plurality of node profiles (Gill: ¶0040 – social network connectivity as acquaintances may optionally [but not necessarily] used. Examiner notes that transmission of messages including acceptance/request of social network acquaintance is an example of electronic activity that also constitutes an interaction with a social media product. See also above citations, particularly as relates to products and their association with entities nodes.); and 
	wherein assigning the tag to the first electronic activity based on the data included in the electronic activity comprises assigning, by the one or more processors, the tag to the electronic activity based on the relationship between the sender and the one or more recipients. (Gill: ¶0050 – additional electronic activity received causes updates to be performed to the graph representation relating to taste(s) where a given product’s category score of associated node(s), i.e. “node profile(s)”, is updated based upon received activity data. See ¶0047 – updates to graph structures are shown in figs. 7 and 8. See also above citations, as relates to a social media platform as a product being used.)

	With regard to dependent claim 5, which depends upon independent claim 1,
	Gill teaches the method of claim 1, wherein the second electronic activity is a response to the first electronic activity. (Gill: ¶0069 – registering a response to a first electronic interaction with the recommendation system and adjusting the respective scores accordingly. See also above citations.)

	With regard to dependent claim 6, which depends upon independent claim 1,
	Gill teaches the method of claim 1, wherein the tag is based on the first node profile and the second node profile and is used to determine to match the first electronic activity to a record object of a system of record associated with the data source provider corresponding to the first electronic activity. (Gill: Fig. 2 shows users 1 and 2 linked to activity relating to a helmet and users 2 and 3 as linked to activity relating to a Shimano chain, where a transformation associates the respective 

	With regard to dependent claim 7, which depends upon independent claim 1,
	Gill teaches the method of claim 1, wherein the tag is a first tag based on the first node profile and the second node profile, and wherein the method further comprises assigning a second tag to the first electronic activity responsive to parsing the second electronic activity and using the first tag and second tag to match the first electronic activity to a record object of a system of record associated with the data source provider corresponding to the first electronic activity. (Gill: Fig. 2 shows users 1 and 2 linked to activity relating to a helmet and users 2 and 3 as linked to activity relating to a Shimano chain, where a transformation associates the respective users linked, i.e. “tagged” with the activity determines a match with category “record object”: outdoor sports as discussed at ¶0037. See ¶¶0027-0030 – it can be inferred from mountain bike activity that there is a match to outdoor sports for given user(s), as well as the discussion relating to online activity including purchasing activity and other activity. See also ¶0045 teaching e-commerce sites, which examiner 

	With regard to dependent claim 8, which depends upon independent claim 1,
	Gill teaches the method of claim 1, further comprising: 
	identifying, by the one or more processors, a third electronic activity to process, the third electronic activity determined to be linked to a third node profile and at least one of the first node profile or the second node profile (Gill: fig. 2 shows user 3 who is linked to activity, i.e. “third electronic activity”, relating to a Shimano chain. Examiner notes that a node of another user such as user 1 or user 2, i.e. “first node profile” or “second node profile”, may likewise be linked, i.e. “tagged”, to Shimano chain activity, i.e. “first electronic activity”. See ¶¶0035-0037 – impact of a community such as that shown in fig. 2 with regard to record object “outdoor sports” on taste scores associated with node profiles. See also above citations.);
 	updating, by the one or more processors, the tag of the first electronic activity based on the third node profile. (Gill: fig. 2 shows user 3 who is linked to activity, i.e. “third electronic activity”, relating to a Shimano chain. Examiner notes that a node of another user such as user 1 or user 2, i.e. “first node profile” or “second node profile”, may likewise be linked, i.e. “tagged”, to Shimano chain activity, i.e. “first electronic activity”. See ¶¶0035-0037 – impact of a community such as that shown in fig. 2 with regard to record object “outdoor sports” on taste scores associated with node profiles. See also above citations.)

	With regard to dependent claim 9, which depends upon dependent claim 8,
	Gill teaches the method of claim 8, further comprising: 
	determining, by the one or more processors responsive to parsing content of the third electronic activity, a context of the third electronic activity (Gill: ¶0028 – contextual attributes of an activity are determined, used in further calculations, linking. See ¶0032 – context associated with “node profiles” used in projections, underlying affiliation calculations. See also above citations.); and
 	wherein updating the tag of the first electronic activity based on the third node profile includes updating the tag based on the context of the third electronic activity. (Gill: ¶0028 – contextual attributes of an activity are determined, used in further calculations, linking. See ¶0032 – context associated with “node profiles” used in projections, underlying affiliation calculations. See also above citations. Examiner notes that the affiliation between entity and user [using terminology of the Gill reference], i.e. “activity” and “node profile”, “tags” the “node profile” with the “activity”.)

	Claims 11-12 are similar in scope to claims 1-2 respectively and are each rejected under a similar respective rationale.
	Claims 15-18 are similar in scope to claims 6-9 respectively and are each rejected under a similar respective rationale.

	Independent claim 20 is similar in scope to independent claim 1 and is rejected under a similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of US Pre-Grant Publication 2018/0189356 to Ghafourifar.

	With regard to dependent claim 3, which depends upon independent claim 1,
	Gill teaches the method of claim 1.
	Gill does not fully and explicitly teach further comprising: 
	determining, by the one or more processors, that the first electronic activity identifies an event scheduled in a calendar of at least one of the sender or the one or more recipients; and 
	wherein assigning the tag to the first electronic activity based on the data included in the electronic activity comprises assigning, by the one or more processors, the tag to the electronic activity based on the type of event scheduled in the calendar.  
	Ghafourifar teaches a method comprising: 
	determining, by one or more processors, that a first electronic activity identifies an event scheduled in a calendar of at least one of a sender or one or more recipients (Ghafourifar: ¶¶0033-0034 – calendar appointment of a user, i.e. “sender or one or more recipients” is a tracked event received from data sources.); and 
	wherein assigning a tag to the first electronic activity based on data included in the electronic activity comprises assigning, by the one or more processors, the tag to the electronic activity based on a type of event scheduled in the calendar. (Ghafourifar: ¶¶0053-0055 – tagging content received in a database according to context, where a log stores activity data. See ¶¶0033-0034 – user activity received such as a, e.g. “appointment-type”, calendar event of a user, i.e. “sender or one or more recipients” is a tracked event received from data sources.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the calendar event functionality of Ghafourifar into the user graph computing system of Gill by programming the instructions of Gill (Gill: ¶0011) to perform activity tagging of nodes representing users based upon calendar event and type, as taught by Ghafourifar. Both systems are directed to modeling user entities in a graph (Gill: abstract; Ghafourifar: abstract), activity-based tagging (Gill: ¶¶0027-0030; Ghafourifar: ¶¶0053-0055), as well as statistical analysis based upon affiliation level (Gill: ¶¶0027-0030; Ghafourifar: ¶0024). An advantage obtained through performing activity tagging of nodes representing users based upon calendar event and type would have been advantageous to implement in the user graph computing system of Gill. In particular, the motivation to combine the Gill and Ghafourifar references would have been to improve precision and operation of a system’s responding to user requests through accounting for time-based context. (Ghafourifar: ¶0005, ¶0008)
.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Ghafourifar, in further view of US Pre-Grant Publication 2013/0191416 to Lee.

	With regard to dependent claim 4, which depends upon dependent claim 3,
	Gill and Ghafourifar teach the method of claim 3.
	Gill and Ghafourifar do not fully and explicitly teach wherein updating the confidence score of the tag includes updating the confidence score of the tag responsive to determining that the second electronic activity includes one or more predetermined strings that map to different types of events.  
	Lee teaches a method wherein updating a confidence score of a tag includes updating the confidence score of the tag responsive to determining that a second electronic activity includes one or more predetermined strings that map to different types of events. (Lee: ¶0078 – determining confidence score based upon string matches mapping users, concepts to user typing activity. See ¶0074 – association of confidence level with string(s). See also ¶0003 – social networking systems such as the one taught as used for event organization. Examiner notes that the concepts taught in Lee such as those predetermined strings appearing in “shortlists” would therefore include “different types of events”.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the confidence score update based on predetermined strings associated with an electronic event of Lee into the user graph computing system of Gill by programming the instructions of Gill (Gill: ¶0011) to update a confidence score based on predetermined strings associated with an electronic event, as taught by Lee. Both systems are directed to modeling user entities in a graph (Gill: abstract; Lee: abstract), activity-based tagging (Gill: ¶¶0027-0030; Lee: ¶0035), as well as statistical analysis based upon affiliation level (Gill: ¶¶0027-0030; Lee: ¶0042). An advantage obtained through updating a confidence score based on predetermined strings associated with an electronic event would have been advantageous to implement in the user graph computing system of Gill. In particular, the motivation to combine the Gill and Lee references would have been to determine the most relevant concept nodes to a given user. (Lee: ¶0069)

	Dependent claim 14, which depends upon dependent claim 13, is similar in scope to dependent claim 4 and is rejected under a similar rationale.






Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of US Pre-Grant Publication 2013/0212115 to Yerli.

	With regard to dependent claim 10, which depends upon dependent claim 9,
	Gill teaches the method of claim 9, wherein the context of the third electronic activity is a third context (Gill: ¶0028 – contextual attributes of an activity are determined, used in further calculations, linking. See ¶0032 – context associated with “node profiles” used in projections, underlying affiliation calculations. See also above citations.), and wherein the method further comprises; 
	determining, by the one or more processors responsive to parsing content of the first electronic activity and second electronic activity, a first context of the first electronic activity and a second context of the second electronic activity (Gill: Fig. 2 – see user 1 activity relating to a helmet, i.e. “second electronic activity”. See ¶0028 – contextual attributes of an activity are determined, used in further calculations, linking. See also ¶0032 – context associated with “node profiles” used in projections, underlying affiliation calculations, as well as above citations.);
 	determining, by the one or more processors, that the first electronic activity, the electronic activity and third electronic activity are related based on the first context, the second context, and the third context (Gill: fig. 2 shows user 3 who is linked to activity, i.e. “third electronic activity”, relating to a Shimano chain. Examiner notes that a node of another user such as user 2, i.e. “first node profile”, may likewise be linked, i.e. “tagged”, to Shimano chain activity, i.e. “first electronic activity”, with similar functionality occurring for helmet activity, i.e. “second electronic activity”, .
	Gill does not fully and explicitly teach adding, by the one or processors, a second tag to the first electronic activity based on at least one of the first context, the second context, or the third context. 
	Yerli teaches a method adding, by one or processors, a second tag to a first electronic activity based on at least one of a first context, a second context, or a third context. (Yerli: ¶¶0022-0025 – adding tags to linked content item based upon interaction context(s) of electronic activity. See ¶¶0054-0055 – role of graph and associated traversal in linking content items. See also ¶0038 – interaction across a given level causes addition of tag as discussed above.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the context-based second tag for a first electronic activity of Yerli into the user graph computing system of Gill by programming the instructions of Gill (Gill: ¶0011) to add a second tag for a first electronic activity based upon an activity context, as taught by Yerli. Both systems are directed to modeling user activity in a graph (Gill: abstract; Yerli: ¶¶0022-0025), activity-based tagging (Gill: ¶¶0027-0030; Yerli: ¶¶0022-0025), as well as statistical analysis based upon affiliation level (Gill: ¶¶0027-0030; Yerli: ¶0025). An advantage obtained through adding a second tag for a first electronic activity based upon an activity context would have been advantageous to implement in the user graph computing system of Gill. In particular, the motivation to combine the Gill and Yerli references would have 

	Dependent claim 19, which depends upon dependent claim 18, is similar in scope to claim 10 and is rejected under a similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-US Pre-Grant Publication 2016/0048548 to Thomas for performing updates to a graph structure
	-US Pre-Grant Publication 2016/0125471 to Hsu for updating activity tags based upon user-associated categories
	-US Pre-Grant Publication 2017/0132229 to Parihar for tagging electronic activity in a context graph
	-US Pre-Grant Publication 2018/0060387 to Le for social graph profiles and behavior data
	-US Pre-Grant Publication 2017/0024484 to Qiu for linking nodes based on contextual scoring for data items representing electronic activity
	-US Pre-Grant Publication 2015/0149484 to Kelley for performing affiliation weight metadata calculations

	-US Pre-Grant Publication 2011/0279458 to Gnanasambandam for a context graph based upon electronic activity patterns
	-US Pre-Grant Publication 2006/0200432 to Flinn for context graph updating, structure

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125.  The examiner can normally be reached on Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145